Citation Nr: 1009893	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability, 
claimed as right leg and foot pain.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  

3.  Entitlement to an initial evaluation in excess of 30 
percent for headaches with transient memory loss from October 
12, 2004 to October 26, 2006.  

4.. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 4, 2004 to 
October 11, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and July 2007 rating 
decisions.  In March 2006, the RO denied service connection 
for a right leg and foot disability and granted service 
connection for headaches; subsequently rated 30 percent 
disabling from October 12, 2004, the day following discharge 
from service.  38 C.F.R. § 3.400(b)(2).  In May 2007, the RO 
assigned an increased rating to 50 percent for the headache 
disorder; effective from October 26, 2006.  By rating action 
in July 2007, the RO denied service connection for PTSD and 
entitlement to TDIU.  In December 2009, a hearing was held at 
the RO before the undersigned member of the Board.  

As will be discussed in greater detail in the remand section 
below, the issue of service connection for PTSD has been 
expanded to reflect the interpretation of such claims in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of service connection for a psychiatric disorder, 
to include PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran is not shown to have a right leg or foot 
disability at present which is related to service.  

3.  Since service connection was established, the Veteran's 
headaches have been manifested by frequent and completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  

4.  At the hearing in December 2009, prior to the 
promulgation of a decision in the appeal, the Veteran advised 
VA that he wished to withdraw his appeal of the claim of 
entitlement to TDIU.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right leg and foot disability 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
West 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  The criteria for an initial increased evaluation to 50 
percent for headaches with transient memory loss from October 
12, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2009).  

3.  The criteria for withdrawal of a Substantive Appeal of 
the claim for TDIU by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in May 2005 and October 2006, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Right Leg & Foot

The Veteran contends that he was treated for right leg and 
foot pain while on active service, and believes that service 
connection should be established for right leg and foot pain.  
At the personal hearing in December 2009, the Veteran 
testified that the base where he worked in Kuwait was covered 
by a bed of rocks to keep the equipment from sinking into the 
sand.  He said that this made it very difficult to walk and 
that had it not been that he wore boots, he would have turned 
his ankle many times.  He testified that he did not seek 
medical attention for any right leg or foot problems while he 
was in Kuwait, but that he was treated for right leg and foot 
pain when he returned to the States before being discharged 
from active service.  

The service treatment records are negative for any 
complaints, treatment, abnormalities or diagnosis for any 
right leg or foot problems in service.  Further, the Veteran 
made no mention of any right leg or foot problems on a report 
of medical assessment for post-deployment examination in 
September 2004, and specifically denied any history of an 
injury or illness while on active duty for which he did not 
seek medical attention.  

A service department medical report, dated in October 2004, 
after his discharge from active service, showed that the 
Veteran was seen for pain on the bottom of his left foot.  
The Veteran reported that he had pain in the arch of his left 
foot for a couple of months and thought that he might have 
injured it when stepping off a tank while in Kuwait.  The 
assessment was soft tissue foot pain.  The Veteran made no 
mention of any problems related to his right lower extremity, 
and no pertinent abnormalities were noted on examination.  

A service department record showed that the Veteran was seen 
for left foot (arch) pain again in March 2005, and was 
referred for physical therapy.  A subsequent note, date in 
March 2005 showed a history of bilateral foot pain, worse on 
the left.  At that time, the Veteran was noted to have pes 
planus in both feet.  The diagnoses included congenital foot 
deformity - pes planus.  

When examined by VA in February 2006, the Veteran reported a 
history of bilateral foot pain, right greater than the left 
side, since June 2004.  The diagnoses included bilateral 
plantar fasciitis.  

On VA examination in February 2008, there was no evidence of 
deformity, pes planus or other abnormalities of the right 
foot or leg.  

In this case, there is no objective evidence of any 
treatment, abnormalities, or diagnosis referable to any right 
leg or foot problems in service or until several months after 
service separation.  Although the Veteran now claims that he 
had pain in his right leg and foot in service, he made no 
mention of any such problems in service or when he was first 
seen for left foot pain a couple of weeks after his discharge 
from active service.  To the extent that the Veteran may 
provide competent evidence that he has had chronic right leg 
and foot problems since service, his assertions must be 
assessed in terms of credibility in light of the other 
evidence of record including that contemporaneous with his 
military service and records since service.  Notably, the 
record contains no probative evidence showing treatment for 
any right leg or foot problems in service or until more than 
five months after his discharge from service.  

The fact that the record does not reflect any complaints, 
findings or diagnosis referable to any right leg or foot 
problems until several months after service, weighs against 
the finding of a nexus between any current disability and 
service.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].  

While the Veteran may believe that his current right leg and 
foot pain is related to service, he has not presented any 
competent medical evidence to support that assertion.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As there is no competent or credible medical evidence of a 
right leg or foot injury or disability in service or until 
more than five months after service, and no competent or 
credible evidence relating any current claimed disability to 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).  

Headaches

As noted above, the Veteran was granted service connection 
for headaches by the RO in March 2006, and was subsequently 
assigned a 30 percent evaluation, effective from October 12, 
2004, the day following discharge from service.  38 C.F.R. 
§ 3.400(b)(2).  By rating action in May 2007, the RO assigned 
an increased rating to 50 percent for the headache disorder; 
effective from October 26, 2006.  At this point, it should be 
noted that a 50 percent evaluation is the maximum rating 
possible for a headache disorder under any provision of the 
rating code.  At the hearing in December 2009, the Veteran 
argued that the 50 percent evaluation assigned should be 
effective from the original date of his claim.  Thus, the 
question before the Board on appeal is whether the Veteran is 
entitled to a rating in excess of 30 percent for the period 
from the date of his discharge from active service to October 
26, 2006.  

The Veteran's headache disorder is evaluated under Diagnostic 
Code (DC) 8100 for migraine headaches, which provides, in 
pertinent part, for a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, and a 30 percent evaluation 
with characteristic prostrating attacks occurring on average 
of once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).  

In this case, the Board finds that the Veteran's description 
of his headaches and the affect they have had on his 
employment and daily activities since his discharge from 
service more closely approximate the criteria for a 50 
percent evaluation.  38 C.F.R. §§ 4.7, 4.21.  

The medical reports of record showed that the Veteran has 
been treated and evaluated for chronic headaches continuously 
since his discharge from service, and that he has been tried 
on various medications, with only limited success.  A VA 
outpatient note, dated in October 2006, showed that the 
Veteran had headaches daily and that he took 1600 mg of 
ibuprofen every day.  The Veteran testified that he used all 
of the sick leave that he had accumulated over the 28 years 
that he has worked for a state agency and, at one point, had 
to borrow from the donated leave pool.  He reported that he 
has only been able to keep his job because his supervisors 
have made significant accommodations, by allowing him to 
relax in a dark room when he has attacks at work, and by 
moving him to another position that was less stressful.  He 
testified that he lost about three months of work from 
October 2004 to early 2005, alone, and probably another three 
of months from 2005 to October 2006.  

Based on the Veteran's description and the medical reports of 
record showing treatment for chronic headaches ever since his 
discharge from service, the Board finds that his headaches 
more nearly approximate the criteria for a 50 percent 
evaluation from the initial grant of service connection.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2009).  

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect frequent 
periods of hospitalization because of his service-connected 
headaches, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  While the Veteran has been treated for his 
headache disorder on numerous occasions, he does not claim, 
nor does evidence of record show any periods of 
hospitalization for his headaches.  Furthermore, the 50 
percent evaluation assigned for his headache disorder 
contemplates severe economic inadaptability.  However, the 
Veteran is still employed full-time.  Thus, the evidence of 
records does not reflect any factor which takes the Veteran 
outside of the norm, or which presents an exceptional case 
where her currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

As the Veteran has been assigned the maximum evaluation under 
the rating schedule for a headache disorder from the date of 
his discharge from active service, consideration of 
entitlement to a staged rating is moot.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran has 
withdrawn his appeal of the claim of entitlement to TDIU in a 
September 2009 document.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this claim, and the 
issue is dismissed.  


ORDER

Service connection for a right leg and foot disability is 
denied.  

An initial evaluation to 50 percent for headaches with 
transient memory loss from October 12, 2004, is granted, 
subject to VA laws and regulations concerning the payment of 
monetary benefits.  

The appeal of the claim for TDIU is dismissed.  


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims held, in essence, 
that claims of service connection for PTSD may encompass 
claims for all psychiatric disabilities.  In that case, the 
Veteran filed a claim specifically for PTSD.  However, the 
medical evidence of record included diagnoses of an anxiety 
disorder and a schizoid disorder.  VA viewed the Veteran's 
claim as limited solely to the issue of PTSD, and denied 
service connection based on the lack of a current diagnosis.  
The Court found that VA should have considered all of the 
psychiatric conditions within the scope of the Veteran's 
claim because the medical evidence clearly raised the issue 
of the nature of his mental condition.  Those principles 
apply here, and therefore, the claim must be remanded to 
consider entitlement to service connection for any 
psychiatric disorder - not just PTSD.  

Additionally, the evidence of record suggests that the 
Veteran's current psychiatric problems may, at least in part, 
be etiologically related to his service-connected headache 
disorder.  However, the RO has only advised and adjudicated 
the claim on the basis of direct service connection, and has 
not considered the claim under the theory of secondary 
service connection.  Thus, on remand, the RO must also 
consider the Veteran's claim for a psychiatric disorder under 
the theory of secondary service connection.  

Given the Veteran's contentions and the current medical 
evidence of record, the Board finds that another VA 
psychiatric examination should be undertaken to determine the 
nature and, if feasible, etiology of any identified 
psychiatric disorder, and for an opinion as to any possible 
relationship to the Veteran's service-connected headache 
disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC/RO should take appropriate 
steps to contact the Veteran and obtain 
the names and addresses of all healthcare 
providers who treated him for any 
psychiatric problems since September 
2008.  Thereafter, the AMC should attempt 
to obtain all identified records and 
associate them with the claims file.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and, if feasible, etiology of any 
identified psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All appropriate testing should 
be undertaken in connection with the 
examination.  With supporting rationale, 
the examiner should: 

a.  identify all current psychiatric 
diagnoses of the Veteran;

b.  offer an opinion as to whether 
it is at least as likely as not that 
the Veteran has PTSD due to service, 
and if so, describe how each of the 
criteria for that diagnosis is met;

c.  offer an opinion as to whether 
it is at least as likely as not that 
the Veteran's service-connected 
headache disorder caused or 
aggravated any currently diagnosed 
psychiatric disorder, and  

d.  if no relationship between the 
Veteran's service-connected headache 
disability and a psychiatric 
disorder is found, the examiner 
should opine as to whether any 
currently diagnosed psychiatric 
disorder otherwise had its onset in 
service.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  This 
should include consideration of whether 
any identified psychiatric disorder is 
proximately due to or the result of, or 
aggravated by the Veteran's service-
connected headaches.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


